Order, Supreme Court, New York County (Karen S. Smith, J.), entered September 18, 2006, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants failed to demonstrate their entitlement to judgment by showing that they did not have notice of the ice on the porch on which plaintiff slipped in time to remedy the situation (see Pacheco v Fifteen Twenty Seven Assoc., 275 AD2d 282, 283-284 [2000]; Simmons v Metropolitan Life Ins. Co., 207 AD2d 290, 291 [1994], affd 84 NY2d 972 [1994]). Ice could have formed sufficiently in advance of the accident to place defendants on notice of the hazardous condition in time to rectify it. Concur— Lippman, P.J., Andrias, Nardelli, Buckley and Acosta, JJ.